Citation Nr: 1633583	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  11-33 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had recognized guerilla service from March 8, 1945, to June 15, 1945, and service with the regular Philippine Army from June 16, 1945, to February 2, 1946.  He died in February 1988.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Regional Office (RO) in Manila, the Republic of the Philippines. 

The Board notes that while the issues of entitlement to accrued benefits and entitlement to death pension were not considered in the December 2010 rating action on appeal, they were the subject of an August 2011 statement of the case (SOC).  However, the appellant has specifically limited her appeal to the issue of whether new and material evidence has been received to reopen the cause of death claim.  See VA Form 9 (Appeal to the Board of Veterans' Appeals), received in December 2011.  In addition, these issues were not certified to the Board and neither the appellant nor her representative has indicated an intent to pursue them.  See Appellate Brief Presentation dated July 22, 2016.  Accordingly, consideration herein is limited to the remaining issue that she wishes to pursue.  

The Board also notes that it appears the appellant has raised the issue of entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. 1318, which was previously denied in a July 2004 rating decision.  If she is in fact attempting to reopen the previously denied claim, it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  A claim for service connection for cause of death was denied by the Board in November 2005.  The appellant did not request reconsideration nor did she appeal the Board's action.  Thus, the November 2005 Board decision is final.

2.  Evidence received since the November 2005 Board decision is new, but does not raise a reasonable possibility of substantiating the appellant's underlying claim.


CONCLUSION OF LAW

The November 2005 Board decision that denied service connection for cause of the Veteran's death is final; new and material evidence has not been submitted since then to reopen this previously denied and unappealed claim.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1100(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated November 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the appellant in the development of her claim.  Service treatment records and pertinent post-service VA and private medical records have been obtained and associated with the claims file.  The appellant has also submitted potentially relevant documents and argument in support of her claim, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  While VA did not obtain a medical opinion, the Board finds that VA had no obligation to do so.  VA need not conduct an examination or obtain a medical opinion with respect to a claim to reopen because the duty under 38 C.F.R. § 3.159(c)(4) applies to such a claim only if new and material evidence is presented or secured.  Thus, the Board finds that VA has satisfied its duty to assist the appellant in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim decided herein under the VCAA. 


Law and Analysis

The appellant contends that she has submitted new and material evidence sufficient to reopen her previously denied service connection claim for cause of the Veteran's death.

In an August 2002 rating decision, the RO denied service connection for cause of death on the basis that the medical evidence did not establish any relationship between the Veteran's military service and his death in February 1988 from acute asthmatic bronchopneumonia.  The claim was later denied by the Board in November 2005, affirming that the Veteran's death was unrelated to service.  The appellant was notified of this action, but she did not timely appeal to the Court for review of the Board's action.  Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 20.1100, 20.1103, 20.1104 (2015).

In July 2010, the appellant filed an informal claim, seeking to reopen the claim.  The current appeal arises from the RO's December 2010 rating decision that found new and material evidence had not been received to reopen this matter.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been received to reopen the claim for service connection for cause of death.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117. 

New and material evidence has not been submitted since the November 2005 Board decision.  The evidence of record at the time includes service treatment records which do not indicate any specific complaints of symptoms suggestive of asthma, bronchitis, or any other chronic respiratory or lung impairment.  For instance the Veteran's June 1945 physical examination report shows his lungs were normal.  His February 1946 separation physical report also shows that his lungs were normal and a chest X-ray was negative.  In addition, a February 1946 Affidavit for Philippine Army Personnel reflects that the Veteran did not report any complaints, symptoms, findings, or diagnoses related to his fatal acute asthmatic bronchopneumonia. 

Also of record at that time are various medical records that show post-service pulmonary treatment.  The earliest relevant medical evidence is found in a December 1971 statement, in which a municipal health officer/physician reported treatment of the decedent from the latter part of 1948 to the present time.  The Veteran experienced a variety of symptoms, including recurrent dry hacking cough with occasional streaks of blood in the saliva, chest/back pain, and labored breathing.  In a November 1973 statement, a physician stated that the Veteran was recently treated for symptoms suggestive of pulmonary tuberculosis the month prior.  In a January 1975 medical certificate, a physician stated that he had treated the Veteran in January 1975 for acute asthmatic bronchitis.  A January 1979 treatment record shows a diagnosis that appears to be bronchial asthma.  An April 2002 certification from a private physician states that he treated the Veteran in 1980 for acute asthmatic (sic) and bronchitis.  Also in the file are clinical records pertaining to the Veteran's periods of hospitalization in 1978 and 1979 for pulmonary fibrosis, bronchial asthma, and chronic adhesive process involving the right ear.  None of these records indicate that the Veteran's pulmonary conditions began in service, or are in any way links his fatal acute asthmatic bronchopneumonia to military service.  

The Veteran died in February 1988; his death certificate shows that the immediate cause of death was acute asthmatic bronchopneumonia; no other causes or conditions were identified.  At the time of his death, service connection was not in effect for any disability, and there were no pending claims for service connection.

During a June 2005 Board hearing, the appellant herself testified that her husband did not complain of difficulty breathing until the 1950's, after his service.  

As noted above, in November 2005, the Board determined that while the evidence corroborated the Veteran's post-service history, none of it in any way suggests that his respiratory disorders originated during military service.

Since the November 2005 Board decision, newly-received evidence consists of a medical statement from a private physician indicating that the Veteran was admitted to the hospital in February 1988 prior to his death.  See Certification from P. J. Dela Cruz, dated January 5, 1994.  Additional evidence also includes duplicates of documents previously submitted and additional written statements asserting the Veteran's death was related to his military service.  Unfortunately, the appellant has proffered little in the way of "new" evidence.  

While the medical certification is new, it is not "material" for purposes of reopening the claim in that it is cumulative of prior records, which reflect the Veteran's post-service history of treatment for various respiratory disorders.  It does not offer any probative evidence of nexus.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993).  See also Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing Veteran's current condition are not material to issue of service connection and are insufficient to reopen claim for service connection based on new and material evidence).  In other words it does not provide any new information demonstrating that the fatal acute asthmatic bronchitis, or any other condition listed on the Veteran's death certificate, was manifested in service, or otherwise establishes a causal link between the conditions causing his death and service.  

To the extent that the appellant has offered written statements in an attempt to establish her claim, the Board notes that such evidence essentially constitutes reiterations of assertions that were advanced and addressed by the Board in November 2005, and, thus, cannot be considered "new" within the meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Consequently, none of the newly-received evidence is pertinent to the question of whether Veteran's death was related to service, (which is the pivotal issue underlying the claim).  Thus, it does not relate to unestablished facts needed to substantiate the claim and cannot raise a reasonable possibility of substantiating the issue.  The Board recognizes the threshold for reopening a claim is low, but it is a threshold nonetheless and as described the evidence that has been added since November 2005 clearly does not reach that threshold.  Shade, 24 Vet. App. at 117.  

In reaching this unfortunate conclusion, the Board is extremely sympathetic toward the appellant's claim and is deeply appreciative of her husband's military service.  However the claims file does not include any new and material evidence which would raise a reasonable possibility of substantiating the reason her claim was previously denied by the Board in November 2005.  Because no new and material evidence has been received, the appellant's claim is not reopened, and entitlement to service connection for cause of the Veteran's death remains denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having not been received, the claim to reopen the issue of entitlement to service connection for cause of death is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


